10. Request for waiver of the immunity of Frank Vanhecke (
- Before the vote:
- (FR) Mr President, my request is based on Rule 168 of our Rules of Procedure. For 10 years, Mr President, I sat on the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I carefully read Mr Lehne's report and I must express - and I would say irrespective of the political persuasion of the Member in question - my astonishment that, at this point, we are deviating from the established case-law of the committee, which has been to uphold the parliamentary immunity of members prosecuted for political reasons.
However, Mr Vanhecke is being prosecuted as the head of the publication. He is being prosecuted for an article, whose author is known, and, according to Belgian law, as acknowledged by the report, in this situation, the head of the publication should not be prosecuted. What is more, the prosecution is based on the fact that the foreign identity of those who desecrate graves has been revealed. It was brought on the initiative of Belgian socialist councillors.
It is clear, and this is my last point, Mr President ...
(The President cut off the speaker)
Mr Gollnisch, I apologise, but no debate on voting of this type is permitted; I gave you the floor for one minute to illustrate the request, but you have spoken for longer, and we cannot open a debate.
(The request for referral back to committee was rejected)